Order entered September 22, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-00371-CR

                   CLIFTON DEMONE OWENS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 2
                           Dallas County, Texas
                    Trial Court Cause No. F18-54331-I

                                     ORDER

      We REINSTATE this appeal.

      We abated for the appointment of counsel. On September 15, 2020, a

supplemental clerk’s record containing the appointment was filed with the Court.

We DIRECT the Clerk to list Celia Sams as counsel for appellant. All future

correspondence shall be sent to Ms. Sams at the address on file with the Court.

      Appellant’s brief is DUE on November 13, 2020.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE